                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT WINCHESTER

 UNITED STATES OF AMERICA                             )
                                                      ) Case No. 4:12-cr-026-TRM-CHS-01
 v.                                                   )
                                                      )
 CHRISTOPHER JOHN BIRMAN                              )

                                MEMORANDUM AND ORDER

        CHRISTOPHER JOHN BIRMAN, (“Defendant”) appeared for a hearing on July 19, 2021,
 in accordance with Rules 5 and 32.1 of the Federal Rules of Criminal Procedure on the Petition
 for a Warrant for an Offender Under Supervision (“Petition”) in the above matter.

         Defendant was placed under oath and informed of his constitutional rights. It was
 previously determined that Defendant wished to be represented by an attorney and he qualified for
 appointed counsel and Presita West with Federal Defender Services of Eastern Tennessee was
 appointed to represent Defendant [Doc. 29]. It was also determined that Defendant had been
 provided with and reviewed with counsel a copy of the Petition.

         The Government moved that Defendant be detained without bail pending his revocation
 hearing before U.S. District Judge McDonough. Defendant waived his right to a preliminary
 hearing, and requested a detention hearing, which was held July 19, 2021. During the detention
 hearing both parties presented their respective evidence, proffers, and/or arguments, which were
 fully considered by the Court. The Court makes the following findings:

         (1)     Based upon the Petition and waiver of preliminary hearing, the Court finds there is
 probable cause to believe Defendant has committed violations of his condition of supervised
 release as alleged in the Petition.

         (2)    Also as addressed in detail during the detention hearing, and pursuant to Fed. R.
 Crim. P. 32.1(a)(6), the Court further finds Defendant has not carried his burden to establish by
 clear and convincing evidence that he will not fail to appear and not pose a danger to any other
 person or to the community if released.

        Accordingly, it is ORDERED that:

         (1) Counsel for Defendant and the Government shall confer and make best efforts to submit
 to U.S. District Judge McDonough a proposed Agreed Order with respect to an appropriate
 disposition of the Petition for Warrant for Offender Under Supervision.

         (2) In the event counsel are unable to reach agreement with respect to an appropriate
 disposition of the Petition for Warrant for Offender Under Supervision, they shall request a hearing
 before U.S. District Judge McDonough.




Case 4:12-cr-00026-TRM-CHS Document 37 Filed 07/21/21 Page 1 of 2 PageID #: 106
         (3) The Government’s motion that Defendant be DETAINED WITHOUT BAIL pending
 further order from this Court is GRANTED.

       SO ORDERED.

       ENTER.                          s/fâátÇ ^A _xx
                                       SUSAN K. LEE
                                       UNITED STATES MAGISTRATE JUDGE




                                         2

Case 4:12-cr-00026-TRM-CHS Document 37 Filed 07/21/21 Page 2 of 2 PageID #: 107
